Exhibit 10.4


Summary of Charles Vinick Employment Arrangement
 


Effective August 1, 2010, Charles Vinick was appointed full-time Executive
Chairman.  Mr. Vinick receives an annual salary of $225,000 and was granted
1,000,000 five-year non-qualified stock options exercisable at $0.82 per
share.  Of the options: (i) 250,000 are fully vested and (ii) the balance vest
in equal increments each June 30th and December 31st with the first vesting date
being June 30, 2011 and the last vesting date being June 30, 2013.  Mr. Vinick
will receive an annual bonus equivalent to one percent of the annual growth in
EBITA year-over-year.
